Title: From Thomas Jefferson to Joseph Priestley, 19 June 1802
From: Jefferson, Thomas
To: Priestley, Joseph


            Dear SirWashington June 19. 1802.
            Your favor of the 12th. has been duly recieved, and with that pleasure which the approbation of the good & the wise must ever give. the sentiments it expresses are far beyond my merits or pretensions: they are precious testimonies to me however that my sincere desire to do what is right & just is viewed with candour. that it should be handed to the world under the authority of your name is securing it’s credit with posterity. in the great work which has been affected in America, no individual has a right to take any great share to himself. our people in a body are wise, because they are under the unrestrained and unperverted operation of their own understandings. those whom they have assigned to the direction of their affairs, have stood with a pretty even front. if any one of them was withdrawn, many others entirely equal, have been ready to fill his place with as good abilities. a nation composed of such materials, and free in all it’s members from distressing wants, furnishes hopeful implements for the interesting experiment of self-government: and we feel that we are acting under obligations not confined to the limits of our own society. it is impossible not to be sensible that we are acting for all mankind: that circumstances denied to others, but indulged to us, have imposed on us the duty of proving what is the degree of freedom and selfgovernment in which a society may venture to leave it’s individual members.  one passage, in the paper you inclosed me, must be corrected. it is the following. ‘and all say that it was yourself more than any other individual, that planned & established it.’ i.e. the constitution. I was in Europe when the constitution was planned & established, and never saw it till after it was established. on receiving it I wrote strongly to mr Madison urging the want of provision for the freedom of religion, freedom of the press, trial by jury, habeas corpus, the substitution of militia for a standing army, and an express reservation to the states of all rights not specifically granted to the union. he accordingly moved in the first session of Congress for these Amendments which were agreed to & ratified by the states as they now stand. this is all the hand I had in what related to the Constitution. our predecessors made it doubtful how far even these were of any value. for the very law which endangered your personal safety, as well as that which restrained the freedom of the press, were gross violations of them. however it is still certain that tho’ written constitutions may be violated in moments of passion or delusion, yet they furnish a text to which those who are watchful may again rally & recall the people: they fix too for the people principles for their political creed.—We shall all absent ourselves from this place during the sickly season; say from about the 22d of July to the last of September. should your curiosity lead you hither either before or after that interval, I shall be very happy to recieve you, and shall claim you as my guest. I wish the advantages of a mild over a winter climate had been tried for you before you were located where you are. I have ever considered this as a public as well as personal misfortune. the choice you made of our country for your asylum was honourable to it; and I lament that for the sake of your happiness and health it’s most benign climates were not selected. certainly it is a truth that climate is one of the sources of the greatest sensual enjoiment. I recieved in due time the letter of Apr. 10. referred to in your last, with the pamphlet it inclosed, which I read with the pleasure I do every thing from you. Accept assurances of my highest veneration and respect.
            Th: Jefferson
          